DETAILED ACTION
This action is responsive to communications: RCE filed on 2/20/2021. 
Claim 1 is pending in the case. Claim 1 is independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 14/071,112 and 14/623,337, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior applications do not provide support for light-energy emitters and light-energy receivers in a plurality of spectroscopic sensors configured to be distributed around at least half of the circumference of a person's finger, wrist, or arm in a circumferentially-alternating manner or for controlling an implanted cardiac pacemaker as recited by claim 1. Accordingly, claim 1 is not entitled to the benefit of the prior application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaffari et al. (US 20170095670 A1), and further in view of Connor (US 20170164878 A1).
Regarding claim 1:
Ghaffari et al. teach a wearable device, wherein the wearable device further comprises a data processor, and a power source; wherein the wearable device collects data on a biometric parameter (paragraph block(s) 0030, 0031, 0057, 0067, and 0068);
Ghaffari et al. teach an implanted cardiac pacemaker; wherein operation of the implanted cardiac pacemaker is controlled and/or adjusted based on analysis of the data on the biometric parameter (paragraph block(s) 0038).

Connor teach light-energy emitters and light-energy receivers in a plurality of spectroscopic sensors configured to be distributed around at least half of the circumference of a person's finger, wrist, or arm in a circumferentially-alternating manner; wherein circumferentially-alternating means repeatedly alternating between a light-energy emitter and a light-energy receiver around the person's finger, wrist, or arm (paragraph block(s) 0506).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ghaffari et al. with the teachings of Connor because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (wearable devices are known to have strategically placed sensors), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 2/20/2021 have been fully considered but they are not persuasive.
Applicant argues that the Ghaffari et al. reference does not appear to be valid based on an earlier priority date of Applicant’s instant application.
First, the prior applications to which Applicant refers is a CIP of the instant application – meaning there is subject matter that has been added to the instant application that was not in the earlier filed application. It is respectfully requested that Applicant point out what those differences are especially since all three of the specifications are lengthy and voluminous. Further, upon cursory review, the disclosures of the prior-filed applications, Application Nos. 14/071,112 and 14/623,337, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior applications do not provide support for light-energy emitters and light-energy receivers in a plurality of spectroscopic sensors configured to be distributed around at least half of the circumference of a person's finger, wrist, or arm in a circumferentially-alternating manner. The prior applications also do not provide support for controlling an implanted cardiac pacemaker as recited by claim 1. Accordingly, claim 1 is not entitled to the benefit of the prior application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091.  The examiner can normally be reached on M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DMITRY SUHOL can be reached on (571)272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN HILLERY/Primary Examiner, Art Unit 3715